Citation Nr: 1718248	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  09-14 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) from April 4, 2000 to January 8, 2014.

2.  Entitlement to service connection for a psychiatric disorder manifested by dementia symptoms, currently characterized as alcohol use disorder, to include as secondary to service connected depressive disorder.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to March 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

At the outset, the Board notes that a claim for a disability includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  For the reasons discussed below, pursuant to Clemons, the service connection claim on appeal has been recharacterized in light of the most recent diagnosis as entitlement to service connection for a psychiatric disorder manifested by dementia symptoms, currently characterized as alcohol use disorder.  The Board will also consider service connection on a secondary basis in connection with this claim, given its potential relationship to the already service connected disease of depressive disorder.  See 38 C.F.R. § 3.310(a),(b) (2016) (service connection is warranted for disability proximately due to, the result of, or aggravated by, service connected disease or injury).  The Board will also combine the two TDIU periods on appeal to encompass a claim for TDIU from April 4, 2000 to January 8, 2014, the current effective date of the grant of TDIU.

In May 2002, the RO denied service connection for a nervous condition.  Two hearings were held on the matter, the first in July 2002, and the second in February 2003.  The transcripts of those proceedings have been associated with the claims file.  

The Board denied service connection for a psychiatric disability in July 2003.  In September 2004, the United States Court of Appeals for Veterans Claims (Court) vacated the July 2003 Board decision and remanded the matter due to an inadequate medical opinion, and insufficient reasons and bases to support the denial.  In March 2005, the Board granted service connection for dysthymic disorder, major depressive disorder and anxiety disorder.

In April 2005, the RO issued a rating decision effectuating the grant of service connection for dysthymic disorder, major depressive disorder and anxiety disorder.  It assigned a 70 percent evaluation effective April 4, 2000, and a noncompensable evaluation effective July 26, 2004.  A December 2005 rating decision increased the rating to 30 percent effective July 1, 2005.  In January 2006, the RO received a Notice of Disagreement with the rating decision from April 2005.  This was accompanied by additional evidence from a private psychologist, and discussed briefly unemployability.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU is part of an increased rating claim when such claim is raised by the record.  The additional evidence pertaining to the Veteran's unemployability was considered to have raised a TDIU claim.

In a March 2007 rating decision, a Decision Review Officer (DRO) granted a 70 percent rating from July 26, 2004, effectively taking the 70 percent rating back to the claim date of April 4, 2000.  The Veteran's representative submitted a timely Notice of Disagreement in August 2007, and specifically requested a TDIU rating from the date of the claim.  A May 2008 rating decision continued the 70 percent evaluation for the service-connected psychiatric condition, variously diagnosed as dysthymic disorder, major depressive disorder, and anxiety disorder, and denied TDIU.  The July 2008 Notice of Disagreement contested the denial of TDIU exclusively.  A September 2009 rating decision again continued the 70 percent rating for the service-connected psychiatric disorder, and there was no subsequent Notice of Decision.

In March 2010, it was proposed to find the Veteran incompetent for VA purposes.  A September 2010 rating decision found the Veteran incompetent to handle disbursement of funds.  The RO, however, denied TDIU, stating that the Veteran was incompetent due to dementia, not due to the service-connected psychiatric condition.  The Veteran's attorney responded with a letter from a private psychologist asserting that the dementia was due to the Veteran's self-medication with alcohol to deal with his service-connected psychiatric disability.  This raised the intertwined issue of service-connection for dementia.  The Board remanded the raised claim for dementia for additional evidentiary development in March 2011.  In the same decision, the Board remanded the issue of TDIU as of March 28, 2007, and denied TDIU prior to that date.

The Board's denial of TDIU was appealed to the Court, which vacated the decision with respect to TDIU prior to March 28, 2007 in a January 2013 memorandum decision.  In that case, VA conceded that remand was appropriate because VA treatment records determined by the Board to outweigh the private psychologist's opinion lacked adequate reasons and bases for that allocation of probative value.

In August 2013, the Board remanded the issues of service connection for dementia and entitlement to a TDIU for additional evidentiary development, specifically ordering another VA examination.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's memory impairments, alternatively diagnosed as dementia and, more recently, alcohol use disorder, caused occupational and social impairment beginning in or around November 2011.

The Veteran has reported a history of alcohol consumption to varying degrees since the early 1980s.  In his February 2003 hearing, the Veteran stated that he would drink, and became unable to concentrate like a normal person.  While his initial unemployability hinged on his physical disabilities, which were not related to active duty service, his mental health deteriorated over the years.  He was admitted to inpatient treatment for severe depression and suicidal ideation on multiple occasions, including: January 2003, January 2006, March 2008 and June 2009.

On the January 2008 VA examination, the Veteran started showing memory impairment, and a severe lack of concentration that interfered with his ability to maintain steady employment.  Upon admission to inpatient treatment in March 2008, he was diagnosed with dementia due to alcohol and/or vascular causes.  In May 2009, medical records noted that his dementia may be secondary in part to heavy drinking.  A June 2009 admission to inpatient treatment similarly diagnosed the Veteran with dementia due to alcohol and/or vascular causes.  In July 2009, medical records determined that he suffered from vascular dementia.  In an August 2009 VA examination, the Veteran was assessed with alcohol dependence, and it was noted that his primary disabling disorder was dementia as his depression had seemed to have improved since hospitalization, causing significant cognitive and functional impairment.  In October 2010, a private psychologist submitted a letter following a phone interview with the Veteran stating that he suffered from depression, not dysthymia, and he self-medicated with alcohol.

A May 2011 VA examination concluded that the Veteran's primary impairment came from his dementia, and overall declining health.  In a November 2011 VA examination, the examiner concluded that his dementia was likely exacerbating his symptoms of chronic depression, and that the two conditions were comingled, resulting in total occupational and social impairment.  In a January 2014 VA examination, the Veteran was found to be occupationally and socially impaired solely due to his service-connected depression, as the Veteran had maintained sobriety for many years.  The RO granted TDIU at this point.  

In a May 2015 VA examination, the Veteran was diagnosed with alcohol use disorder in sustained remission.  The examiner stated that the Veteran did not appear to even meet the criteria for dementia, but noted that there was not enough information to determine if his cognitive impairments were secondary to multiple strokes, his prolonged alcohol abuse, prior learning disability, progressive neurologic disease, or combination of those factors.  In May 2016, a subsequent VA examination concluded that the Veteran did not have dementia as previously diagnosed, but instead suffered from alcohol use disorder.  The examiner notes that the Veteran reported using alcohol as a means of coping with the depression and anxiety for which he is service connected.

Unfortunately, additional evidentiary development is necessary to further adjudicate the claim, most significantly a new medical opinion as to the nature and etiology of the Veteran's psychiatric disorder manifested by dementia symptoms, to include alcohol use disorder.  Furthermore, the Board cannot adjudicate the issue of entitlement to a TDIU as it is intertwined with the determination regarding service connection for a psychiatric disorder manifested by dementia symptoms, currently characterized as alcohol use disorder.

Accordingly, the case is REMANDED for the following action:

1.  The RO should make all reasonable efforts to obtain all outstanding medical and/or treatment records related to the Veteran's psychiatric disorders and alcohol use disorder.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  All obtained records should be associated with the claims file.

2.  Request an opinion from an appropriate specialist physician to determine the current nature and etiology of the Veteran' psychiatric disorder manifested by dementia symptoms, currently characterized as alcohol use disorder.  The physician should review the entire claims file, with particular attention to any lay statements as to drinking patterns and frequency.  The examiner should advance an opinion as to the following:

   (a).  Is it at least as likely as not (i.e. a probability of 50 percent or more) that the Veteran's alcohol use disorder, or any other diagnosed psychiatric disorder manifested by dementia symptoms other than the already service connected depressive disorder, had its onset during active service or within one year of separation from service, or, otherwise resulted from active military service.  

   (b).  Otherwise, is it at least as likely as not (i.e. a probability of 50 percent or more) that that Veteran's alcohol use disorder or any diagnosed psychiatric disorder manifested by dementia symptoms other than the already service connected depressive disorder, was either caused by or aggravated by his service-connected depressive disorder.

The examination report should specifically indicate that such a review of the record was conducted.  The physician should provide a complete rationale for all opinions provided.

3.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claims of service connection for a psychiatric disorder manifested by dementia symptoms, currently characterized as alcohol use disorder, and the claim for entitlement to a TDIU.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




